Order filed January 13, 2015




                                      In The

                     Fourteenth Court of Appeals
                            NO. 14-14-00714-CV
                         KAREY B. STATIN, Appellant

                                        V.

                          INVUM TWO LLC, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-75635

                                    ORDER

      Appellant’s brief was due December 5, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 12,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                      PER CURIAM